DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-11, 13-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusic et al. (US 5960251) in view of Wu et al. (US 2015/0132476), further in view of Debroy (US 5074978). 	Regarding claims 1 and 6, Brusic et al. teach “a process for finishing a conductive metallic layer (title), the process comprising:  	coating a silver ink on the conductive metallic layer (column 7, lines 4-14) comprising copper or a copper alloy (abstract); and,  	decomposing the silver ink to form a solderable coating of silver metal on the conductive metallic layer (column 7, lines 14-17).” 	Brusic et al. fail to teach that the ink is “molecular silver ink comprising a silver carboxylate, a carrier and a polymeric binder comprising polyester, polyimide, polyether imide, polyether or any mixture thereof.”  However, Wu et al. teach using a molecular silver ink comprising a silver carboxylate (abstract), a carrier (paragraph 9) and a polymeric binder (paragraph 40: polyester) instead of a silver particle ink like the one used by Brusic et al. in order to overcome the drawbacks of such particle inks, including inconsistent and unreliable conductive features, instability of the ink composition, and high cost (paragraph 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the molecular silver ink of Wu et al. to form the silver features of Brusic et al. in order to overcome the drawbacks of the silver particle ink. 	Regarding the limitation that the polyester be “hydroxyl- and/or carboxyl-terminated,” Examiner asserts that one having ordinary skill in the art could at once envisage a hydroxyl-and/or carboxyl-terminated polyester when presented with the teaching of Wu et al. to use a polyester as an adhesion promoter (paragraph 40).  This is especially true, since polyesters are generally created with either an excess of polyols, or an excess of dibasic acids, in order to form the polyester. The former scenario results in hydroxyl-terminated polyester, while the latter results in carboxyl-terminated polyester.  Examiner notes that being hydroxyl-and/or carboxyl-terminated satisfies the limitation that the binder comprise a functional group “that render the polymeric binder compatible with the carrier.” 	Regardless, Debroy et al. teach that hydroxyl terminated polyesters were known adhesion promoters (abstract). It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious. See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use hydroxyl terminated polyester as the adhesion promoter of Wu et al. because it has been shown to be suitable for the intended purpose of being an adhesion promoter. Examiner notes that being hydroxyl-terminated satisfies the limitation that the binder comprise a functional group “that render the polymeric binder compatible with the carrier.” 	Regarding the limitation that the polymeric binder be present in the ink in an amount of about 0.5 wt% to about 3 wt%, based on total weight of the ink, it has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05. In this instance, Brusic et al. give ranges for all of the other components of the ink, but fail to give a specific amount for the polymeric binder, therefore leaving the choice up to one having ordinary skill in the art, and further indicating that one having ordinary skill in the art would know the appropriate amounts.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to, through routine experimentation, set the amount of the polymeric binder in the ink to be from about 0.5 wt% to about 3 wt% in order to determine the optimum or workable amount of polymeric binder.   	Regarding claim 2, Brusic et al. teach “a process for soldering on a conductive metallic layer (column 3, lines 45-50), the process comprising: 	coating a silver ink on a conductive metallic layer (column 7, lines 4-14); and,  	decomposing the silver ink to form a solderable coating of silver metal on the conductive metallic layer (column 7, lines 14-17) comprising copper or a copper alloy (abstract); and,  	applying a solder to the solderable silver metal coated on the conductive metallic layer to form a solder joint with the silver metal (column 3, lines 45-50).” 	Brusic et al. fail to teach that the ink is “molecular silver ink comprising a silver carboxylate, a carrier and a polymeric binder comprising polyester, polyimide, polyether imide, polyether or any mixture thereof.”  However, Wu et al. teach using a molecular silver ink comprising a silver carboxylate (abstract), a carrier (paragraph 9) and a polymeric binder (paragraph 40: polyester) instead of a silver particle ink like the one used by Brusic et al. in order to overcome the drawbacks of such particle inks, including inconsistent and unreliable conductive features, instability of the ink composition, and high cost (paragraph 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the molecular silver ink of Wu et al. to form the silver features of Brusic et al. in order to overcome the drawbacks of the silver particle ink. 	Regarding the limitation that the polyester be “hydroxyl- and/or carboxyl-terminated,” 
Examiner asserts that one having ordinary skill in the art could at once envisage a hydroxyl-and/or carboxyl-terminated polyester when presented with the teaching of Wu et al. to use a polyester as an adhesion promoter (paragraph 40).  This is especially true, since polyesters are generally created with either an excess of polyols, or an excess of dibasic acids, in order to form the polyester. The former scenario results in hydroxyl-terminated polyester, while the latter results in carboxyl-terminated polyester.  Examiner notes that being hydroxyl-and/or carboxyl-terminated satisfies the limitation that the binder comprise a functional group “that render the polymeric binder compatible with the carrier.” 	Regardless, Debroy et al. teach that hydroxyl terminated polyesters were known adhesion promoters (abstract). It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious. See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use hydroxyl terminated polyester as the adhesion promoter of Wu et al. because it has been shown to be suitable for the intended purpose of being an adhesion promoter. 	Regarding the limitation that the polymeric binder be present in the ink in an amount of about 0.5 wt% to about 3 wt%, based on total weight of the ink, it has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05. In this instance, Brusic et al. give ranges for all of the other components of the ink, but fail to give a specific amount for the polymeric binder, therefore leaving the choice up to one having ordinary skill in the art, and further indicating that one having ordinary skill in the art would know the appropriate amounts.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to, through routine experimentation, set the amount of the polymeric binder in the ink to be from about 0.5 wt% to about 3 wt% in order to determine the optimum or workable amount of polymeric binder.   	Regarding claim 7, Wu et al. further teach “wherein the silver carboxylate is in the ink in an amount that provides a silver loading in the ink of about 19 wt% or more, based on total weight of the ink (paragraph 38).” 	Regarding claim 8, Wu et al. further teach “wherein the silver carboxylate is in the ink in an amount that provides a silver loading in the ink of about 24 wt% or more, based on total weight of the ink (paragraph 38).” 	Regarding claim 9, Wu et al. further teach “wherein the silver carboxylate comprises silver neodecanoate (paragraph 20).” 	Regarding claim 10, Wu et al. further teach “wherein the silver neodecanoate is present in the ink in an amount of about 60 wt% or more, based on total weight of the ink (paragraph 23).”  	Regarding claim 11, Wu et al. further teach “wherein the silver neodecanoate is present in the ink in an amount of about 80 wt% or more, based on total weight of the ink (paragraph 23).” 	Regarding claim 13, Wu et al. further teach “wherein the carrier comprises an organic solvent (paragraph 29).” 	Regarding claim 14, Wu et al. teach all that is claimed, as in claim 13 above, including that the solvent can be terpineol (paragraph 29), but fail to specifically mention that the terpineol is “α-terpineol.”  However, Examiner asserts that one having ordinary skill in the art could at once envisage α-terpineol from the genus terpineol disclosed by Wu et al.  	Regarding claim 16, Wu et al. further teach “wherein the carrier is present in the ink in an amount in a range of about 10 wt% to about 40 wt%, based on total weight of the ink (paragraph 29).” 	Regarding claim 17, Brusic et al. further teach “wherein the conductive metallic layer is deposited on a substrate (Figure 3, see the layout of copper [12] on the base [10]).”  Examiner asserts that the copper layer must be “deposited” in some manner in order for it to be on top of the base. 	Regarding claim 18, Brusic et al. further teach “wherein the substrate comprises polyethylene terephthalate, polyolefin, polydimethylsiloxane, polystyrene, acrylonitrile/butadiene/styrene, polycarbonate, polyimide, thermoplastic polyurethane, a silicone membrane, wool, silk, cotton, flax, jute, modal, bamboo, nylon, polyester, acrylic, aramid, spandex, polylactide, paper, glass, metal or a dielectric coating (column 7, lines 34-35: FR4).” 	Regarding claim 19, Wu et al. further teach “wherein coating the molecular silver ink on the conductive metallic layer comprises printing (paragraph 44).” 	Regarding claim 20, Wu et al. further teach “wherein the printing comprises screen printing or stenciling (paragraph 44).” 	Regarding claim 21, Wu et al. further teach “wherein the decomposing of the molecular silver ink comprises sintering of the molecular silver ink (paragraph 46).” 
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Response to Arguments
Applicant argues that there is no expectation of success because Brusic et al. teach the use of a protective coating, and the modification suggested in the rejection would, allegedly, be left out of the composition.  However, the rejection states that Wu et al. teach an improvement over particle inks, such as those used by Brusic et al.  Therefore, Examiner maintains that there would still be a reasonable expectation of success. 
The rest of Applicant’s arguments amount to arguments against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, all of the claimed limitations, including that there be a polymeric binder in an amount of about 0.5 wt% to about 3 wt%, are met through a combination of references and/or established legal precedent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853